Hall, J.
— This case has been pending in the various courts of this state for many years. It has been once in the supreme court, where the judgment of the circuit court was reversed and the case remanded on account of certain errors. Rimel v. Hays, 83 Mo. 200.
The abstract of the record is quite voluminous, and many questions are presented by counsel for plaintiffs in error for our consideration. After a careful examination of the abstracts of record and the briefs of counsel, we are satisfied, and content ourselves with so stating, *178that the case was, on the whole, retried by the circuit court in substantial conformity with the decision of the supreme court. We may, however, add that whatever error was committed by the court in overruling certain objections made by the plaintiffs in error to evidence offered by the defendant in error was cured by instructions given at the former’s instance.
Judgment affirmed.
All concur.